DETAILED ACTION.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	Authorization for this Examiner’s Amendment was given in a telephone interview with Ian Harrison (Reg. No. 71,297) on 25 August 2021.
This application has been amended as follows:
IN THE CLAIMS
Replace the following claims listed as follows.

CLAIM 1 :
A computer-implemented method performed on a decentralized data processing apparatus comprising: 
choosing, by a first node computing device of an open network, a random secret, wherein the random secret is a numeric or alphanumeric value generated from a source of entropy; 
distributing, by the first node computing device, a number of shares [[of]] divided from the random secret to a plurality of destination of the open network that are members of essential subsets for the first node computing device, wherein the number of shares are distributed using asynchronous verifiable secret sharing (AVSS) mechanism;  
receiving, by the first node computing device, a share of a random secret from a second node computing device of the plurality of destination computing devices, wherein the first node computing device is a member of an essential subset of the second node computing device; 
signing, by the first node computing device, a deterministic seed message using the share of the random secret received from the second node computing device to generate a signature share; 
revealing, by the first node computing device, the generated signature share to the open network; and
in response to revealing the generated signature share, receiving, by the first node computing device, a random value which is created from a source of randomness through deterministic combination of the signatures of the deterministic seed message. 

CLAIM 9 :
A computer-implemented system for decentralized data processing comprising: 
a processor device on a first node computing device configured to:
choose a random secret, wherein the random secret is a numeric or alphanumeric value generated from a source of entropy, 
distribute a number of shares [[of]] divided from the random secret to a plurality of destination first node computing device, wherein the number of shares are distributed using asynchronous verifiable secret sharing (AVSS) mechanism, 
receive a share of a random secret from a second node computing device of the plurality of destination computing devices, wherein the first node computing device is a member of an essential subset of the second node computing device, 
sign a deterministic seed message using the share of the random secret received from the second node computing device to generate a signature share, 
reveal the generated signature share to the open network, and 
in response to revealing the generated signature share, receive a random value which is created from a source of randomness through deterministic combination of the signatures of the deterministic seed message.

CLAIM 17 :
A system for decentralized data processing comprising: 
one or more computers and one or more storage devices storing instructions which are operable, when executed by the one or more computers, to cause the one or more computers to perform operations comprising: 
choosing, by a first node computing device of an open network, a random secret, wherein the random secret is a numeric or alphanumeric value generated from a source of entropy;   
distributing, by the first node computing device, a number of shares [[of]] divided from the random secret to a plurality of destination of the open network that are members of essential subsets for the first node computing device, wherein the number of shares are distributed using asynchronous verifiable secret sharing (AVSS) mechanism; 
receiving, by the first node computing device, a share of a random secret from a second node computing device of the plurality of destination computing devices, wherein the first node computing device is a member of an essential subset of the second node computing device; 
signing, by the first node computing device, a deterministic seed message using the share of the random secret received from the second node computing device to generate a signature share; 
revealing, by the first node computing device, the the generated signature share to the open network; and 
receiving, by the first node computing device, a random value which is created from a source of randomness through deterministic combination of the signatures of the deterministic seed message.



Allow Subject Matter

Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The above mentioned claims are allowable over prior arts because the CPA (Cited Prior Art) of record fails to teach or render obvious the claimed limitations in combination with the specific added limitations recited in each of the independent claims 1, 9 & 17 (& associated dependent claims).

The present invention is directed to a method for performing on a decentralized data processing apparatus. In view of the closest prior arts such as (a) U.S. PG-PUB: 7,389,416 (by Cachin) that provides a mechanism for sharing a secret value among the nodes in a way that a sufficiently large subset of the nodes can reconstruct the secret value, while a smaller set can not compromise it, even in the presence of undetected malicious nodes, wherein a plurality of participating network devices n comprises m faulty devices and k sub-devices capable of reconstructing the secret value x, wherein m<n/3 and k<n. The secret value x being provided by a distributor that derives share values and subshare values of the secret value x by applying a linear secret sharing scheme and deriving verification values usable for verification of validity of the derived share values and the subshare values and (b) U.S. PG-PUB: 2019/0251007 (by Mac Brough), no singular art disclosing to combine has been found to anticipate or render obvious the claimed invention in such particular details of doing so in the context of recited limitations such as choosing, by a first node computing device of an open network, a random secret, wherein the random secret is a numeric or alphanumeric value generated from a source of entropy; distributing, by the first node computing device, a number of shares divided from the random secret to a plurality of destination computing devices of the open network that are members of essential subsets for the first node computing device, wherein the number of shares are distributed using asynchronous verifiable secret sharing (AVSS) mechanism; receiving, by the first node computing device, a share of a random secret from a second node computing device of the plurality of destination computing devices, wherein the first node computing device is a member of an essential subset of the second node computing device; signing, by the first node computing device, a deterministic seed message using the share of the random secret received from the second node computing device to generate a signature share; revealing, by the first node computing device, the generated signature share to the open network; and in response to revealing the generated signature share, receiving, by the first node computing device, a random value which is created from a source of randomness through deterministic combination of the signatures of the deterministic seed message. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONGBIT CHAI whose telephone number is (571)272-3788.  The examiner can normally be reached on Monday - Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn D. Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

           /LONGBIT CHAI/Primary Examiner, Art Unit 2431                                                                                                                                                                                                                 (No. #2312 - 2021)